In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated April 5, 1963, which denied without a hearing his application to vacate a judgment of said court, rendered December 26, 1950 after a jury trial, convicting him of attempted burglary in the third degree and the felonious possession of burglars’ tools, and sentencing him, as a fourth felony offender, to serve a term of 20 years to life. Appeal dismissed as academic (see People v. Mininni, 21 A D 2d 811). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.